Case 1:19-cv-20294-RNS Document 52 Entered on FLSD Docket 08/04/2020 Page 1 of 2



                           United States District Court
                                     for the
                           Southern District of Florida

  Corporacion AIC, S.A., Petitioner     )
                                        )
  v.                                    )
                                        ) Civil Action No. 19-20294-Civ-Scola
  Hidroelectrica Santa Rita S.A.,       )
  Respondent.                           )
               Order Adopting Report and Recommendation to
                 Deny Motion to Vacate Arbitration Awards
       In this case, Petitioner Corporacion AIC, S.A. seeks to vacate a partial
 award and a final award which issued from international arbitration proceedings
 in Miami. (Pet. and Mot., ECF No. 31-1.) The Court referred this matter to United
 States Magistrate Judge Chris M. McAliley for a ruling on all pre-trial,
 nondispositive matters and for a report and recommendation on any dispositive
 matters. (ECF No. 18.) Judge McAliley issued a report and recommendation,
 recommending that the Court deny AIC’s second amended petition and motion
 to vacate arbitration awards. (Rep. & Rec., ECF No. 41.) AIC timely objected to
 the report, arguing Judge McAliley erred in concluding the Court lacks the
 authority to vacate the international arbitration awards under domestic
 arbitration law. (Objs., ECF No. 45-1.) Respondent Hidroelectrica Santa Rita S.A.
 (“HSR”) responded to AIC’s objections, countering Eleventh Circuit precedent
 prevents AIC from relying on any ground not enumerated in the United Nations
 Convention on the Recognition and Enforcement of Foreign Arbitral Awards (the
 “New York Convention”). (Resp., ECF No. 48.) The Court has reviewed—de novo—
 the entirety of Judge McAliley’s report, the record, and the relevant legal
 authorities and adopts her recommendation and report in its entirety, thus
 denying AIC’s amended petition and motion to vacate (ECF No. 31-1) and
 dismissing this case.
       The underlying arbitration proceedings in this case were initiated in
 October 2015 by HSR. Both HSR and AIC are Guatemalan corporations. Their
 dispute arose out of a contract disagreement involving the construction of a
 hydroelectric power plant in Guatemala. Unhappy with the results of that
 arbitration, AIC seeks, in this Court, to have the awards issued by the tribunal
 vacated.
       As Judge McAliley points out, the parties agree the awards here fall under
 the New York Convention. As such, the statutory vehicles for enforcement are,
 exclusively, the New York Convention and Chapter 2 of the Federal Arbitration
Case 1:19-cv-20294-RNS Document 52 Entered on FLSD Docket 08/04/2020 Page 2 of 2



 Act. Thus, “the only potential grounds for vacating the arbitration award are the
 seven defenses enumerated in the New York Convention.” Inversiones y
 Procesadora Tropical INPROTSA, S.A. v. Del Monte Int’l GmbH, 16-24275-CIV,
 2017 WL 1737648, at *2 (S.D. Fla. May 2, 2017) (Moreno, J.), aff’d, 921 F.3d
 1291 (11th Cir. 2019). AIC does not dispute that it has failed to raise any of these
 seven defenses. Instead, AIC insists it may seek vacatur under section 10 of the
 FAA, which authorizes a court to vacate an arbitration award “where the
 arbitrators exceeded their powers.” 9 U.S.C. § 10(a)(4). AIC’s position, however,
 as Judge McAliley explains, is contrary to binding Eleventh Circuit precedent.
 This precedent is unambiguous: “the only grounds to vacate a non-domestic
 arbitration award are set forth in Article V of the New York Convention.”
 Inversiones Y Procesadora Tropical Inprotsa, S.A. v. Del Monte Int’l GmbH, 16-
 24275-CIV, 2016 WL 10568064, at *1 (S.D. Fla. Dec. 6, 2016) (Moreno,
 J.), aff’d, 921 F.3d 1291 (11th Cir. 2019); Earth Sci. Tech, Inc. v. Impact UA, Inc.,
 809 F. App’x 600, 605 (11th Cir. 2020) (“[T]he defenses enumerated by the New
 York Convention provide the exclusive grounds for vacating an award subject to
 the Convention.”); see also Indus. Risk Insurers v. M.A.N. Gutehoffnungshutte
 GmbH, 141 F.3d 1434, 1441 n. 8 (11th Cir. 1998) (listing the seven enumerated
 defenses under the New York Convention as the exclusive avenues to vacate an
 international arbitral award). Since AIC invokes only § 10(a)(4) as a defense to
 the awards, its motion to vacate fails.
         Accordingly, the Court overrules AIC’s objections (ECF No. 45-1), adopts
 Judge McAliley’s report and recommendation (ECF No. 41), denies AIC’s petition
 and motion to vacate (ECF No. 31-1), and, therefore, dismisses this case.
         The Clerk is directed to close this case. All pending motions are denied as
 moot.
       Done and ordered at Miami, Florida, on August 3, 2020.


                                              ________________________________
                                              Robert N. Scola, Jr.
                                              United States District Judge
